Citation Nr: 1629886	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  08-27 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for fracture of bilateral lamina at C2 and degenerative joint disease, status post anterior cervical fusion (ACF) and myelopathy prior to August 7, 2014.

2.  Entitlement to a rating in excess of 20 percent for fracture of bilateral lamina at C2 and degenerative joint disease, status post ACF and myelopathy from August 7, 2014 to July 1, 2015, and from April 1, 2016.

3.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for fracture of bilateral lamina at C2.

In August 2009, the Veteran testified during a Board videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is of record.  

In February 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Unfortunately, due to technical difficulties, the recording of the hearing was inaudible, and so no hearing transcript was able to be prepared.  The Veteran was notified of this and afforded the opportunity for another Board hearing, but declined.  Additionally, in April 2015, the Veteran was also advised of his right to a third hearing pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, he chose to waive his right to the additional hearing.  

The Board also notes that in Arneson, the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judge involved in a panel decision.  By law, an appeal can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. §7102(a) (West 2014).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  However, the Veterans Law Judge who conducted the August 2009 hearing retired and hence is no longer employed by the Board.  As noted above, the Veteran has repeatedly declined an opportunity for an additional hearing.  Accordingly, as the Veteran has therefore provided hearing testimony before only one Veterans Law Judge who will be involved in the adjudication of his claim, a panel decision is not necessary.

This matter was previously remanded in December 2009, January 2011, and July 2015 to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.  

During the course of the Veteran's appeal, the AOJ assigned a temporary total evaluation for convalescence following cervical spine surgery from July 2, 2015 to November 1, 2015.  The AOJ also recharacterized the Veteran's cervical spine disability to include degenerative joint disease and status post ACF surgery.

In a December 2015 rating decision, the AOJ extended the Veteran's total temporary evaluation for convalescence following cervical spine surgery until April 1, 2016.  A 20 percent rating was assigned from August 7, 2014.  In addition, the AOJ granted service connection for cervical myelopathy and combined this disability with the Veteran's already service-connected cervical spine disability.  

As higher ratings for the disability are available prior to and from these date (outside of the period of total temporary evaluation), the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board has accordingly recharacterized the Veteran's cervical spine disability and the periods on appeal, as noted on the title page.  

Furthermore, in the December 2015 rating decision, the AOJ also awarded separate ratings for cervical radiculopathy of the right and left upper extremities.  The Veteran has not expressed disagreement with these ratings and these matters are accordingly not before the Board.

The Board notes that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below in greater detail, in light of the Veteran's report that he is unemployed, at least in part, due to his service-connected cervical spine disability, the Board will address this claim.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Throughout the appeal period, the Veteran's service-connected fracture of bilateral lamina at C2 and degenerative joint disease, status post ACF and myelopathy, has been manifested by complaints of pain on motion of the cervical spine on examination more nearly approximating limitation of cervical flexion to 30 degrees, but does not cause limitation of cervical flexion to 15 degrees or less or favorable ankylosis of the entire cervical spine, does not demonstrate neurologic impairment outside of right and left upper extremity radiculopathy, and/or does not cause incapacitating episodes as defined by VA.





CONCLUSIONS OF LAW

1. The criteria for an initial 20 percent rating for fracture of bilateral lamina at C2 and degenerative joint disease, status post ACF and myelopathy, prior to August 7, 2014, have been met. 38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 4.3, 4.74.40, 4.45, 4.59, 4.71a Diagnostic Code 5010-5235 (2015).

2.  The criteria for a rating in excess of 20 percent for fracture of bilateral lamina at C2 and degenerative joint disease, status post ACF and myelopathy, prior to July 1, 2015, and from April 1, 2016,  have not been met. 38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 4.3, 4.74.40, 4.45, 4.59, 4.71a Diagnostic Code 5010-5235 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 3 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating for cervical spine disability, this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim on appeal is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA treatment records.

The Veteran was also provided with VA examinations in 2007 and 2015 pertaining to his cervical spine disabilities.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.   The 2015 VA examination complies with the Board's previous remand instructions in this regard, as well.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



Finally, the Veteran also presented testimony at the hearing in August 2009. During the hearing, the issue was clarified, and there was inquiry as to outstanding evidence.  Furthermore, the submission of additional evidence was suggested.  The actions of the Veterans Law Judge comply with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.

II.  Factual Background

On VA examination in August 2007, the Veteran stated that he suffered a cervical spine fracture in service following a motor vehicle accident which involved the lamina bilaterally of the C2 bone.  He was treated at a hospital with halo placement at that time, and later transferred to a military hospital.  He had no subsequent surgery.  He complained of intermittent pain in the lower cervical spine with prolonged standing, weather changes, and lifting.  Pain was localized to the lower cervical spine without radiculopathy or focal neurologic deficit.  He denied additional weakness or restricted range of motion of the cervical spine during flare-ups.  During flare-ups at work as a cook, he worked through the pain and took ibuprofen with ease of symptoms over two hours.  He denied any functional restrictions with the cervical spine at this time.  He did not use a cane or brace for the condition nor has he been incapacitated in the past 12 months for the condition.

Objectively, the Veteran presented walking with a normal gait.  Cervical spine examination revealed normal alignment of the spinous processes without spasm or tenderness.  Range of motion of the cervical spine revealed forward flexion to 45 degrees, posterior flexion to 50 degrees, lateral flexion to 40 degrees bilaterally, and rotary flexion to 55 degrees bilaterally, all with pain at the extreme of range of motion in each direction.  There was no additional weakness, fatigability, incoordination, additional restriction range of motion, or functional impairment following repetitive stress testing against resistance times three involving the cervical spine.

Skin examination revealed no visible scars.  The Veteran did have four separate 5 millimeter circular, flat, nontender, nonadherent, flesh-colored scars in the scalp region bilaterally.  These scars were not visible and not felt to be cosmetically significant.  There was no loss of subcutaneous tissue beneath the scars.  

Neurological examination revealed that the Veteran walked with a normal gait.  Motor strength was 5/5 in the upper extremities.  Both arms measured equal bilaterally without evidence of atrophy.  Sensory examination revealed normal sensory findings in both upper extremities.  Reflexes were symmetric 2+, equal in the upper extremities.  Coordination was normal in the upper and lower extremities bilaterally.  

X-ray revealed degenerative and posttraumatic changes. A diagnosis of residuals of cervical spine fracture C2 bilateral lamina was indicated.

On VA treatment in October 2008, the Veteran endorsed chronic neck pain with radicular symptoms and decreased range of motion.  Neurologically, no focal deficits were found.  

During the Veteran's August 2009 Board hearing, the Veteran endorsed pain in his neck, and a clicking and grinding in his neck when he turned his head or looked up or down.  At the time of the hearing, he rated his pain a level of 2 on a scale to 10.  He reported that he was told by physicians that there was no more treatment that could be done outside of prescribing anti-inflammatory medication.  He expressed that the severity of his pain level had increased since the 2007 examination, and noted that he experienced flare-ups of pain he rated a level of 7 or 8 on a scale to 10.  He reportedly experienced problems on and off, triggered by various motions of the neck.  The symptoms generally lasted for a few hours.  With respect to the previous examination, the Veteran indicated that he did not adequately express to the examiner when pain began during range of motion.  He further indicated that he was not asked if he was experiencing any pain during the motions. With respect to work, the Veteran reported that he worked in delivery for a florist, and the job did not require a great deal of physical activity.  

Continued VA treatment records document general complaint of neck pain, radicular pain, and reduced range of motion.  

On VA treatment in March 2012, the Veteran endorsed chronic neck pain with worsening range of motion.  There was no spinal tenderness, range of motion was full, and muscle power in all extremities was 5 out of 5.  

MRI of the cervical spine at that time revealed degenerative changes and encroached intervertebral foramina with reversal of cervical lordosis.

An August 2014 VA physical therapy initial consult revealed flexion to 21 degrees, extension to 39 degrees, rotation to 57 degrees on the left and 63 degrees on the right, and side bending to 15 degrees bilaterally.  Strength was 4/5 for all ranges due to increased neck pain.  There was no significant increase in tone or tenderness on palpation.  

A September 2014 VA treatment report notes that the Veteran endorsed neck pain with radicular symptoms.  Objectively, there was fair range of motion with pain expressed with hyperextension.  He flexed to 70 degrees.  Mild spasm was noted on rotation, and there was no definite sensory or motor loss of the upper extremities.  

On VA neurosurgery consult in September 2014, the Veteran endorsed increased neck pain.  Rotation of his head to the right and left was about 40 degrees.  Looking up in extension caused neck pain.  Flexion at 1 or 2 fingerbreadths from the chin, the sternal notch, caused neck pain and subjective electric light shock feeling in his spine; and extension at 2 to 3 fingerbreadths from the occipital protuberance of the C7 spinous process caused subjective neck pain and subjective electric shock feeling in his neck.  MRI of the cervical spine revealed cervical spondylosis, loss of the normal lordotic curve, swan-neck deformity from C3 to C6 and osteophyte at multiple levels.  A diagnosis of cervical spondylosis stenosis with radicular symptoms was noted.  

In July 2015, the Veteran underwent anterior cervical fusion for treatment of his cervical spondylosis with radiculopathy.  He underwent subsequent surgical revision in September 2015.  

A September 2015 VA examination report reflects that the Veteran was not actually examined, given that he was only one week post-operative.  The examiner noted that after the Veteran's anterior cervical function surgery, the anterior plate dislocated in the cranial portion with early failure of the bone-screw interface.  He had repeat surgery in September 2015 with an anterior cervical exploration and revision of the cervical plates from C4-C7.  

On VA examination in December 2015, the Veteran endorsed flare-ups of pain when turning his head from side to side, turning his head when driving, looking up or down, bending over and reaching for objects, and sleeping or attempting to sleep on pillows.  

Range of motion testing revealed flexion to 20 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 35 degrees.  There was pain in with all ranges of motion.  There was objective evidence of localized tenderness or pain on palpation in the posterior aspect of the neck.  The examiner commented that the Veteran had significant limitation of range of motion, which was enough to make it difficult for him to safely do certain activities, such as driving.  On repetition, the Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after three repetitions.  The examiner noted that the Veteran was not examined immediately after repetitive use over time or during flare-up, and that the examination was neither medically consistent nor inconsistent with his statements describing functional loss with repetitive use over time.  He was unable to state whether pain, weakness, or incoordination significantly limited functional ability with repeated use over a period of time or with flare-up, given that there was not data to enable a response to this question.  The examiner indicated that the Veteran had localized tenderness, but it did not result in an abnormal gait or abnormal spinal contour.  

Neurologically, muscle strength testing revealed 2/5 strength for elbow flexion, elbow extension, wrist flexion wrist extension, finger flexion, and finger abduction bilaterally.  He did not have muscle atrophy.  Deep tendon reflexes were absent in the biceps, triceps, and brachioradialis bilaterally.  Sensory examination was normal in the shoulder area, inner/outer forearm, and hand/fingers.  The examiner noted moderate intermittent pain of both upper extremities, with involvement of the upper and middle radicular group of both upper extremities.  

There was no ankylosis of the spine.  While the Veteran had intervertebral disc syndrome, he had no episodes of acute signs and symptoms that required bed rest prescribed by a physician in the past 12 months.  Moreover, while the Veteran used a walker, the examiner noted that this was for a lumbar spine disorder.  The examiner observed that the Veteran had a surgical scar, but it was not painful or unstable, did not measured a total area greater than 39 square centimeters, and was not located on the head, face or neck.  

The examiner diagnosed cervical spine fracture, spondylosis with myelopathy, and cervical osteoarthritis.  With respect to work, the examiner noted that the disability impacted the Veteran's ability to turn his head as in driving, looking up, or looking down, bending over, and reaching for objects.  The Veteran had not worked since the first cervical spine surgery in 2015, at which time he was a parking lot attendant.  The Veteran reported that he had to give up the position because of neck pain and the neck surgeries in 2015.  

III.  Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings have been assigned and the Board will discuss the propriety of the ratings at each stage.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's fracture of bilateral lamina at C2 and degenerative joint disease, status post ACF and myelopathy is rated as 10 and 20 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5235.

The criteria for rating all disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine. Under the formula, a 10 percent disability evaluation is assigned when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, a vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability evaluation is contemplated when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent evaluation is for assignment when there is forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. A 40 percent evaluation is warranted when there is unfavorable ankylosis of the entire cervical spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

With respect to the claim for increased rating for fracture of bilateral lamina at C2 and degenerative joint disease, status post ACF and myelopathy for the period prior to August 7, 2014, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, tenderness and limited range of motion with occasional flare-ups.  Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 20 percent rating is also warranted for the period prior to August 7, 2014.  In reaching this determination, we note that the evidence has varied.  However, there was a substantial amount of time between examinations, and during this initial period, there was evidence of pain and limitation of motion with flare-ups.  The Veteran had consistently reported worsening symptoms, particularly when compared to the 2007 examination findings.  This evidence tends to establish that flexion was functionally limited to 30 degrees or less. 

In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 15 degrees or favorable ankylosis of the entire cervical spine.  See DeLuca, supra; 38 C.F.R. § 4.7. In this case, however, limitation of flexion to 15 degrees or less or ankylosis has not been documented on examination or otherwise in treatment records.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. Here, the examiners specifically found that repetition on the range of motion three times did not cause any additional limitation in degree.  There is no indication of flexion of the cervical spine limited to 15 degrees or less during flare-ups. Consequently, a higher rating is not warranted on this basis.

The record reflects complaint of radiating pain and numbness down the right and left upper extremities. Separate ratings have been granted for the neurologic dysfunction. Such issues are not on appeal. There are no other identified neurologic deficits. 

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome. However, there is no evidence of incapacitating episodes as contemplated by the regulation, and neither the lay or medical evidence suggests that there has been physician prescribed bed rest. In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for Intervertebral Disc Syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered the Veteran's statements regarding the severity of his neck/cervical spine symptoms.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, he has been credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 20 percent is warranted at this time.  His statements have been non-specific and fail to establish a greater degree of functional impairment than that contemplated by the currently assigned rating.  The Board finds the medical evidence to be far more probative of the degree of impairment than the Veteran's lay statements.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's cervical spine disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination, including pain and limited range of motion, is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work or perform certain tasks, such as driving.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder. Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Here, the Veteran already has an 80 percent combined evaluation. This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's cervical spine disability, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that a uniform 20 percent rating for fracture of bilateral lamina at C2 and degenerative joint disease, status post ACF and myelopathy is warranted for all periods on appeal.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 20 percent rating for fracture of bilateral lamina at C2 and degenerative joint disease, status post ACF and myelopathy prior to August 7, 2014, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for fracture of bilateral lamina at C2 and degenerative joint disease, status post ACF and myelopathy from August 7, 2014 to July 1, 2015, and from April 1, 2016, is denied.



REMAND

Upon review of the claims file, the Board believes that additional development on the claim for TDIU is warranted. 

In this case, the Veteran reported on VA examination in 2015 that he had not worked since his cervical spine surgeries, and he had to give up his last position due to his neck pain and cervical spine surgeries.  Moreover, in a November 2014 statement, the Veteran wrote that he had lost a previous position due to his physical limitations.  It was not indicated on the examination as to whether the Veteran would seek employment after full recovery from his surgeries; regardless, the Board concludes that these statements are sufficient to raise a claim for entitlement to a TDIU.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities. 38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service connected for cervical radiculopathy of the right upper extremity, rated as 50 percent disabling; cervical radiculopathy of the left upper extremity, rated as 40 percent disabling; and residuals of cervical fracture bilateral lamina at C2 and degenerative joint disease, status post ACF and myelopathy, rated as 20 percent disabling.  His combined evaluation is 80 percent. See 38 C.F.R. § 4.25. Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a) as of August 7, 2014.  Regardless, consideration of whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities at any point during the appeal is still warranted.

However, the Board does not have sufficient evidence to decide the claim.  The Veteran has not completed a VA-Form 21-8940, Veteran's Application for
Increased Compensation Based on Unemployability, or VA Form 21-4192, Request for Employment Information. As such, there is insufficient evidence to determine the Veteran's complete education, training, and employment background.

For the foregoing reasons, the Board believes that the matter must be remanded in order for the AOJ to undertake the proper development for a claim for TDIU, to include consideration of whether and examination and opinion on the impact of the Veteran's service-connected disabilities on his employability is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ must ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for TDIU.  The AOJ should forward the appropriate forms, VA Form 21-8940 and VA Form 21-4192 for completion.
 
 2. The AOJ should undertake any additional development deemed warranted, to include consideration of whether additional examination or medical opinion on the impact of the Veteran's service-connected disabilities on his employability is warranted.
 
 3. Then, the AOJ should adjudicate the Veteran's claim for TDIU. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


